Citation Nr: 1432232	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-50 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether a prior denial of a claim for service connection for a right shoulder disability should be reconsidered and if so whether the claim should be granted.

2.  Whether a prior denial of a claim for service connection for a right knee disability should be reconsidered and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served with the U.S. Army Reserves.  He served on active duty from February 2003 to October 2003 and from July 2012 to April 2013.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In May 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDINGS OF FACT

1.  An August 2007 rating decision continued prior denials of service connection for a right shoulder disability and a right knee disability.

2.  Pertinent service treatment records, which were available at the time of the August 2007 rating decision, were received after the August 2007 rating decision.

3.  Chronic right knee and shoulder disabilities began during the Veteran's period of active service in 2003.



CONCLUSIONS OF LAW

1.  The criteria for reconsidering a prior denial of a claim for service connection for a right shoulder disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).

2.  The criteria for reconsidering a prior denial of a claim for service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was denied entitlement to service connection for a right knee disability and right shoulder disability in an August 2005 rating decision.  In an August 2007 rating decision, the prior denial was continued because the RO determined that the evidence failed to show that the claimed disabilities were incurred in or aggravated by service.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

In this case, additional service treatment records were received from the service department after the August 2007 rating decision.  They show that in April 2004 the Veteran reported a history of right knee and right shoulder pain related to his service in Kuwait.  These records are pertinent to the Veteran's claim and were available at the time of the August 2007 rating decision.  Therefore, reconsideration of the prior denials is in order.

Following its review of all of the evidence the Board has determined that the Veteran is entitled to service connection for his right knee and right shoulder disabilities because the evidence satisfactorily establishes that the claimed disabilities originated during his period of active service in 2003.  

In reaching this decision, the Board notes that there is medical evidence showing that the Veteran reported right knee and right shoulder pain in a post-deployment assessment in September 2003 and a history of right knee and right shoulder pain from his service in Iraq in connection with a service department evaluation in April 2004.  In addition, he filed his initial claim for service connection for these disabilities in December 2003, approximately 2 months after his discharge from service, and was found to have disabilities of his right knee and right shoulder on a VA examination in February 20004.  In addition, there is later medical evidence showing that the Veteran has continued to complain of right knee and shoulder pain.  Moreover, the Veteran provided credible testimony at the May 2014 hearing concerning the onset of these disabilities in service and the continuity of pertinent symptoms thereafter.    



ORDER

The Board having determined that the criteria for reconsidering a prior denial of a claim for service connection for a right shoulder disability have been met, the benefit sought on appeal is granted to this extent.   

Entitlement to service connection for right shoulder disability is granted.

The Board having determined that the criteria for reconsidering a prior denial of a claim for service connection for a right knee disability have been met, the benefit sought on appeal is granted to this extent.   

Entitlement to service connection for right knee disability is granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


